DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 14th, 2021 has been entered. Claims 2, 4, 7, and 15-16 have been canceled. Claims 1, 3, 5-6, and 8-14 remain pending in the application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent No. 7198561), hereinafter Chen.

Regarding claim 10, Chen teaches a contact flap of a carrier head for a chemical mechanical polishing apparatus comprising: 
an annular contact portion having a bottom surface to provide a contact surface to a substrate receiving member (lower surface 144 is capable of providing a contact surface for a substrate receiving member) and a top surface at the opposite side of the bottom surface (not labeled, see fig. 3); 
a side portion extended upwardly from the top surface (200); 
a connecting portion extended in a side direction from a top end of the side portion (202);
wherein a protruding structure is formed on at least one corner where the top surface and the side portion meet each other (see fig. 3).

Regarding claim 11, Chen teaches the contact flap according to claim 10, wherein the protruding structure has a step shape (step shape, see fig. 3).

Regarding claim 12, Chen teaches the contact flap according to claim 10, wherein the protruding structure comprises an inclined surface (sloped face 232, see fig. 5).

Regarding claim 13, Chen teaches the contact flap according to claim 10 but does not teach that the protruding structure comprises a curved surface (curved surface at base of 200, see fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR 2014/0067325) in view of Togawa et al (U.S. Patent No. 6852019), hereinafter Togawa.
Regarding claim 1, Kang teaches a carrier head for a chemical mechanical polishing apparatus, the carrier head comprising: 
a base (100); 
a substrate receiving member connected to a lower part of the base (600), having 
an outer surface for receiving a substrate (608) and 
an inner surface at the opposite side of the outer surface (610);
at least one contact portion positioned inside of the substrate receiving member (300) comprising 
at least one wall structure connected to the lower part of the base (500), 
the at least one wall structure being positioned adjacent to the at least one contact portion and at an opposite side to an extended direction of the contact portion (wall 500 positioned adjacent and at an opposite side to an extended direction of the contact portion, see Kang fig. 23); 
wherein the at least one wall structure is configured to limit an expansion of the at least one contact portion for a firm contact of the contact portion with the inner surface by means of fluid 
Kang does not teach that the contact portion is a flap having an open structure with an annular portion comprising a connecting portion connected to the lower part of the base, a side portion extended downwardly from the connecting portion, and a contact portion extended sidewardly from a bottom end of the side portion.
However, Togawa teaches a carrier head wherein the contact portion is a flap having an open structure (8 or 9 are each formed from open elastic membranes , see Togawa fig. 8) comprising a connecting portion connected to the lower part of the base, a side portion extended downwardly from the connecting portion, and a contact portion extended sidewardly from a bottom end of the side portion (connecting portion and side portion not labeled, contact portions labeled 91f/91e, see Togawa fig. 8 and col. 18 lines 40-52); 
It would have been obvious to a person having ordinary skill in the art to use the flaps of Togawa in place of the bladders of Kang, as doing so allows greater control over the wafer temperature during polishing (Togawa col. 18 line 53-col. 19 line 7).

Regarding claim 3, Kang in view of Togawa teaches the carrier head according to claim 1, wherein the at least one contact flap is formed of a flexible material (see Kang fig. 19 and fig. 20).

Regarding claim 5, Kang in view of Togawa teaches the carrier head according to claim 1, wherein the contact portion is extended either inwardly or outwardly (inwardly, see 91f in Togawa fig. 8).

claim 8, Kang in view of Togawa teaches the carrier head according to claim 1, wherein the substrate receiving member further comprises at least one annular partition portion extended upwardly from the inner surface (622, see Kang fig. 16).

Regarding claim 9, Kang in view of Togawa teaches the carrier head according to claim 8, and further teaches that an annular pressurizing chamber is formed through the at least one partition portion and the at least one contact flap acting as paired side chamber walls (forming a pocket inside the bladder that would be replaced by the flaps of Togawa as well as one between a portion of the bladder next to the wall and the partition portions 622 extending up from the inner surface, see Kang fig. 16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Togawa as applied to claim 1 above, and further in view of Boo et al (U.S. Patent No. 7303466), hereinafter Boo.
Regarding claim 6, Kang in view of Togawa teaches the carrier head according to claim 1, but does not teach that the contact portion is extended bidirectionally, both inwardly and outwardly.
However, Boo teaches a flap for use in a carrier head wherein the contact portion is extended bidirectionally, both inwardly and outwardly (see Boo fig. 14). 
It would have been obvious to a person having ordinary skill in the art to substitute the flap with a contact portion extending bidirectionally of Boo for the flap used in the carrier head of Kang and Togawa, as the results of such a substitution would be predictable.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10 above, and further in view of Kang.
claim 14, Chen teaches the contact flap according to claim 10, Chen does not explicitly teach that the protruding structure has a height of 2 to 14 mm and a width of 1 to 7 mm. However it does teach that the the height of the side portion is three to six times the width of the protruding structure 200 (thickness of substrate receiving member is comparable to height of side portion, see claim 8 and fig. 3; thickness of protrusion is one-third to one-sixth of the substrate receiving member thickness, see col. 4 line 55-col. 5 line 6). Chen does not suggest a thickness for the substrate receiving member. 
However, Kang teaches the use of a substrate receiving member that is 3mm thick (paragraph 3 of the "DESCRIPTION OF EMBODIMENTS"). Applying the ratio of Chen to this produces a protruding structure 3 mm high and 1mm wide. It would be obvious to a person of ordinary skill in the art to combine the teachings of Kang and Chen, as doing so represents the application of a known technique (the protrusions and ratio of Chen) to a known device (the carrier head of Kang) ready for improvement to yield predictable results.

Response to Arguments
Applicant's arguments filed September 14th, 2021 have been fully considered but they are not persuasive. 
Applicants’ arguments regarding the rejections made under 35 U.S.C. § 102 focus on two perceived defects in the prior art. The first, that the flap of Chen is shown in direct contact with the substrate, is not entirely inaccurate. It is however, not sufficient to overcome the rejection. Applicant’s distinctions between the claim language and Chen rely on functional differences of implementation rather than structural differences. The flap of Chen is capable of contacting a substrate receiving member in an implementation with multiple membranes such as that shown in fig. 2 of Zuniga et al. (US 
The second defect applicant argues, is that Chen does not teach a “protruding structure formed on at least one corner where the top surface and side portion meet each other.” Applicant’s argument is unpersuasive because although the structure taught by Chen is the result of a different process, it nonetheless reads on the claim language, as it does protrude from the narrower portion above it and is located between the described locations. 
In response to applicant's argument that Chen fails to show certain features of applicant’s invention, it is noted that several of the features upon which applicant relies (i.e. fluid pressure, a wall structure, a carrier head, etc.) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ argument regarding the rejections made under 35 U.S.C. § 103 similarly focuses on two elements: first, an assertion that the combination of Kang and Togawa would not have been obvious to a person having ordinary skill in the art at the time of the invention; and second, an argument that the individual references do not teach the elements of the amended claim. 
Regarding the first, the combination is obvious for the reason previously stated. Togawa teaches that the open structure allows increased control of temperature via the open structure. Kang is silent as to the inclusion of temperature control. The fact that there would be an intermediate membrane does not completely negate the teaching of improved temperature control during polishing from Kang, and so it would have been obvious to a person having ordinary skill in the art at the time of the invention.
Regarding the second argument, one cannot show nonobviousness by attacking individual references where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). taking the at least one contact flap as a chamber wall”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For these reasons, applicants’ arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boo et al. (US 6769973) and Zuniga et al. (US 6361419), teaching top rings with some relevant aspects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723